Citation Nr: 1537703	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-27 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for costochondritis.  

2.  Entitlement to a disability rating in excess of 10 percent for dermatitis.  

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to service in Southwest Asia.  

4.  Entitlement to service connection for irritable bowel syndrome, to include as due to service in Southwest Asia.  

5.  Entitlement to service connection for fibromyalgia, to include as due to service in Southwest Asia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1989 to June 1993.  

This decision comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran appeared at a Videoconference hearing in July 2015.  A transcript is of record.  

The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his July 2015 Videoconference hearing, the Veteran indicated he wished to withdraw claims for higher disability ratings for costochondritis and dermatitis and for entitlement to service connection for chronic fatigue syndrome; the transcript of the hearing has been reduced to writing and is of record.  
2.  It is at least as likely as not that the Veteran's current irritable bowel syndrome first manifested during the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to a higher disability rating for costochondritis is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The issue of entitlement to a higher disability rating for dermatitis is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The issue of entitlement to service connection for chronic fatigue syndrome is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for entitlement to service connection for irritable bowel syndrome have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the Veteran's Videoconference hearing in July 2015, he stated that he was withdrawing claims for higher disability ratings for costochondritis and dermatitis as well as a claim for service connection for chronic fatigue syndrome.  The withdrawals have been reduced to writing in the form of the hearing transcript, and it is properly part of the record.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.   

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis-Irritable Bowel Syndrome

The Veteran served during Operation Desert Shield/Storm as a member of the U.S. Army's Signal Corps in support of Air Defense Artillery operations in Saudi Arabia.  Part and parcel of that job included his being proximate to Scud missile attacks into his area of assignment during the war.  He was awarded the Southwest Asia Service Medal for his actions, and he contends, in essence, that he developed irritable bowel syndrome as a result of his active service.  

For the sake of brevity, the Board will make a quick acknowledgement of  the special regulatory provisions applicable to Gulf War claimants who seek service connection for a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms such as functional gastrointestinal disorders (inclusive of irritable bowel syndrome).  See 38 C.F.R. § 3.317.  In the Veteran's case, however, he is able to achieve service connection under the more basic theory of direct entitlement, and it is to this that the main thrust of the Board's analysis will focus.  See 38 C.F.R. § 3.303.  

Essentially, irrespective of the Veteran's several months in Southwest Asia, he did manifest several gastrointestinal symptoms throughout his Army service.  Prior to being assigned abroad to support the Allied efforts in Operation Desert Shield, in 1990, he had a complaint of nausea with no associated viral or bacterial pathology assessed.  Upon return from overseas in 1992, he had a complaint of abdominal and pelvic pain of questionable etiology.  In April 1993, indigestion and stomach cramping was assessed.  

Most significantly, the Veteran, shortly after his separation from service in June 1993, participated in a VA Gulf War Registry examination in January 1994.  At that time, the Veteran reported "stomach" complaints and he was assessed with present gastritis.  In January 1995, the Veteran was diagnosed with "probable" irritable bowel syndrome.  In April 1998, the Veteran was assessed as having pain in the "epigastric area" without an objective finding associated with it.  

VA clinical records dating from December 2002 show continual complaints and assessments for irritable bowel syndrome, with the disorder consistently being present as an "active problem" throughout 2010 and 2011 VA clinical treatment.  

The 1995 assessment of probable irritable bowel syndrome is not even two years following the Veteran's departure from active duty.  Moreover, he not only manifested gastrointestinal symptoms in-service, he sought VA treatment within the first post-service year and maintained that he had issues with gastritis and epigastric discomfort at that time.  Pain in the abdomen has been present since service, was expressly assessed in April 1998, and annotations of irritable bowel syndrome have been consistently described in the Veteran's clinical history from 1995 forward.  

The Veteran was examined by VA in May 2012, and the examiner did not discuss the specific findings of nausea or indigestion/cramping in service.  Instead, the 1992 complaints of pain were tied to prostate manifestations, and an opinion was offered, without rationale, explaining that lactose intolerance was potentially responsible for other symptoms.  The 1995 diagnosis of probable irritable bowel syndrome and the many other VA assessments of the disorder were not discussed by this examiner in his conclusion that the condition was less likely related to service.  Given this, the Board cannot consider the opinion adequate for rating purposes, and assigns it very little probative value in resolving the appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In essence, the Veteran's symptoms, which were reported in service and shortly after discharge, were essentially unchanged in that short period prior to seeking VA care in January 1994.  The Veteran's symptoms were fully considered by VA outside of a context of a claim for benefits, and a probable diagnosis of irritable bowel syndrome was first entered in January 1995 (after a review of the in-service symptoms as reported in the service treatment records and post-discharge Gulf War registry examination).  The disorder has, despite an erroneous reading of VA clinical records by a VA examiner in 2012, been consistently reported by VA practitioners since that time.  In short, it can be concluded that symptoms present in service were the same as those present immediately after discharge, and those symptoms formed the basis of the actual diagnosis of irritable bowel syndrome.  

As the condition did not change in the span of the Veteran's release from active duty in June 1993 and his diagnosis in January 1995 (after seeking treatment for gastrointestinal complaints in January 1994), it is at least as likely as not that the irritable bowel syndrome was first manifested during active duty.  The in-service symptoms of indigestion, abdominal pain, and nausea, which were the same as reported in the context of a VA diagnosis, allow for such a conclusion to be made.  Accordingly, as irritable bowel syndrome was first present during active service, and as it is currently present, the criteria for service connection on a direct basis have been met and the claim is granted.  


ORDER

The claim for entitlement to a disability rating in excess of 10 percent for costochondritis is dismissed.  

The claim for entitlement to a disability rating in excess of 10 percent for dermatitis is dismissed.  

The claim for entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to service in Southwest Asia, is dismissed.  

Entitlement to service connection for irritable bowel syndrome is granted.  


REMAND

With respect to claimed fibromyalgia, the Veteran had several post-service assessments of the condition.  VA clinical assessments from 2011 to the present indicate that the Veteran had "positive trigger points" for fibromyalgia, and in 2013, a VA physician's assistant (PA) informed the Veteran that as fibromyalgia was on his current problems list, he would not qualify for care with a rheumatologist.  

It is pertinent to note that the Veteran was denied service connection for a low back disability by the Board.  He did not appeal that decision to the U.S. Court of Appeals for Veterans Claims (Court), and in his current claim, he asserts that he has a multi-joint issue in the form of fibromyalgia and that this is related to his service in Southwest Asia.  

In May 2012, a VA examiner found that the Veteran did not have fibromyalgia.  His previous assessments of the condition were not mentioned, and the examiner went on to attribute complaints of pain in the back to degenerative disc disease in the spine as well as possible nerve root impingement.  Without a rationale, the examiner explained that these manifestations were not related to Gulf War service.  

The Veteran had numerous complaints of joint pain while on active duty.  Of most significant interest is the narrative portion of the separation examination in May 1993.  Here, it was described that the Veteran could not walk more than three miles without experiencing knee pain, and that there was intermittent low back pain, without an accompanying diagnosis, going back over a nine-month period.  The Veteran did have complaints of low back pain as related to lifting in April 1993, and in September 1992, low back pain with spasms and pelvic pain were noted.  In 1991, during an annual physical assessment, the Veteran specifically reported problems with leg cramping.  

Simply, the Board cannot conclude that the May 2012 examination report fully considered the Veteran's post-service assessments of fibromyalgia (and, additionally, it is noted that assessments were made following the affording of the examination), and, it is not apparent that symptoms specifically noted in the service treatment records were fully considered by the examiner.  When VA undertakes the duty to afford an examination, it must ensure that the report of the examination is adequate to resolve the issue on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As that has not occurred in this case, and as there is evidence of potential current fibromyalgia and potential in-service symptoms of the disorder, the claim is to be remanded for a new, comprehensive VA examination addressing the nature and etiology of the claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this matter is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA orthopedic examination to address the nature and etiology of any currently present multi-joint fibromyalgia.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran experiences fibromyalgia, to include as manifesting in the back, neck, pelvis, and knees, and if so, if such a disorder is at least as likely as not related to the Veteran's active service, to include his service in the Southwest Asia Theatre of Operations (as opposed to any intervening non-service factors occurring subsequent to the Veteran's departure from that theatre).  In that respect, the noted symptoms of muscle and joint pain in service, as well as leg cramping, should be specifically discussed.  All conclusions should be supported by associated rationales in the narrative portion of the examination report.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


